FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROY SUDDUTH,                                      No. 09-55553

               Plaintiff - Appellant,             D.C. No. 2:08-cv-04563-PSG-JWJ

  v.
                                                  MEMORANDUM *
JAMES GRIFFIS; et al.,

               Defendants - Appellees,



                     Appeal from the United States District Court
                         for the Central District of California
                     Philip S. Gutierrez, District Judge, Presiding

                               Submitted June 29, 2009 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Roy Sudduth appeals pro se from the district court’s order dismissing his

action alleging, among other things, discrimination based on his race, religion, and

disability. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Sacks v. Office of Foreign Assets Control, 466 F.3d 764, 770 (9th Cir. 2006). We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm for the reasons stated by the district court in its orders filed on December 30,

2008 and March 27, 2009.

      Contrary to Sudduth’s contention, the district court did not abuse its

discretion by rejecting his proposed amended complaint after concluding that the

filing failed to comply with local rules. See Delange v. Dutra Constr. Co., Inc.,

183 F.3d 916, 919 n.2 (9th Cir. 1999) (per curiam) (“District courts have broad

discretion in interpreting and applying their local rules.”) (internal quotation marks

and citation omitted).

      Sudduth’s contention that the district court judges were biased is not

supported by the record. See Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712

(9th Cir. 1993) (adverse rulings alone are insufficient to demonstrate bias).

      Sudduth’s contention that the district court failed to make reasonable

accommodations for his disabilities is also not supported by the record.

      We do not consider issues raised for the first time on appeal. See Foti v. City

of Menlo Park, 146 F.3d 629, 638 (9th Cir. 1998).

      Sudduth’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-55553